IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,457




EX PARTE ANDRE D. HAYGOOD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2000-CR-0906 IN THE 186TH DISTRICT COURT
FROM BEXAR COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder  and
sentenced to life imprisonment.  The Fourth Court of Appeals affirmed his conviction. Haygood v.
State, 127 S.W.3d 805, 813 (Tex. App.–San Antonio 2003, pet. ref’d). 
            Applicant contends, inter alia, that he is actually innocent of the crime. 
            The trial court has determined that the Applicant has proven by clear and convincing
evidence that no reasonable juror would have convicted him in light of newly discovered evidence
of the recantation of an eyewitness identification. We agree with the trial court. Therefore, based on
the trial court’s findings and conclusions and our own review of the entire record, we find that 
Applicant is entitled to relief. The judgment of conviction in Case No. 2000-CR-0906 from the 186th 
Judicial District Court of Bexar County is hereby set aside, and Applicant is remanded to the custody
of the Sheriff of Bexar County to answer any charges against him. Copies of this opinion shall be
sent to the Texas Department of Criminal Justice–Correctional Institutions Division and Pardons and
Paroles Division. 
 

Delivered: November 17, 2010
Do Not Publish